McCurdy, J.
It is very true that pleas in abatement are to be construed strictly, and of course they require great particularity in their statements. But we are unable to see why the salutary principle established by statute in relation to circumstantial defects should not be applicable to them. Gen. Statutes, p. 19, sec. 90.
In Colburn v. Tolles, 13 Conn., 524, Judge Church says:— “ Pleas in abatement must be framed with the greatest certainty of averment. But the rule does not require courts in their construction of them either to misunderstand or refuse to comprehend the ordinary import of language.”
In this case it is admitted that the plea is right, not only in substance but in form, except that the name of the defendant is not placed at the' bottom. It is not pretended that there is any trouble in arriving at the meaning of the plea, and we find no perplexity in understanding the person. The plaintiff in his declaration sets out the defendant’s name in full. The defendant, who has a right to appear in person, and who moreover is a member of the bar, has placed his name in like manner, “Francis Chambers,” at the head of the plea. Signing the plea at the bottom with his own hand as the “ defendant,” is equivalent to affixing his name again. The plaintiff certainly could have no reasonable doubt, either as to the individual he was dealing with or the character in which he appeared.
Besides, the mode of entering pleas is a mere question of practice, and it has been the immemorial usage in this state *181to siga as “Defendant,” “Defendant for himself,” “Defendant by A. B. his attorney,” or "the attorney alone signs in' his own name. This practice, which is perfectly unobjectionable in itself, has been recognized and fully sanctioned by this court in the case of Colburn v. Tolles, before referred to.
There is no error in the judgment of the superior court.
In this opinion the other judges concurred.